DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant's election without traverse of Group I, claims 1- 9 is acknowledged. Also, claims 10-20 are withdrawn from further consideration by applicant.
This application is in condition for allowance except for the following formal matters:
	Claims 10-20 having status “withdrawn” must be canceled to put the case in condition for allowance since the claims are none-elected claims.  

REASONS FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance: 
The primary reason for allowance claim 1 is that the prior art of record does not teach a textile substrate having a textile substrate surface and at least a first area, the textile substrate comprising a first ink layer positioned overtop the textile substrate surface at the first area of the textile substrate, the first ink layer having a first visual component, a second ink layer positioned overtop at least a portion of the first ink layer surface and a second visual component, and a third ink layer positioned overtop the second ink layer top surface, the third ink layer comprising a 


third visual component that masks the second visual component when the textile substrate is viewed from a first angle, wherein a visibility of the second visual component changes when the textile substrate is viewed from an angle that is different than the first angle. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS ACTION IS SET TO EXPIRE 2 MONTHS FROM THE DATE OF THIS LETTER.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853